Citation Nr: 1810280	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  10-10 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 0 percent for genitourinary symptoms as a residual of the excision of a ruptured varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran participated in a videoconference hearing before the undersigned in September 2011.  A transcript of that hearing is of record.


REMAND

In a February 2015 VA medical examination report, a VA examiner found that the Veteran had a voiding dysfunction, marked by frequent voiding in both daytime and nighttime, hesitancy, slow stream, weak stream, and decreased force of stream.  The examiner stated that the voiding dysfunction was due to presumed modest prostatism, but did not provide any explanation for that finding.  Because the February 2015 VA examiner's opinion was inadequate, in April 2016, the Board remanded the claim, requesting that the Veteran be scheduled for an examination to determine whether any currently diagnosed voiding dysfunction was related to the service-connected residuals of a ruptured varicocele.  In a May 2016 VA medical examination report, a VA examiner, having examined the Veteran, stated that the Veteran did not have a current voiding dysfunction and, therefore, a current voiding dysfunction was not related to the service-connected residuals of a ruptured varicocele.  

VA may assign separate disability ratings for separate periods of time during the claim period based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this instance, VA could assign a compensable rating for voiding dysfunction symptoms related to the service-connected residuals of a ruptured varicocele for any period during which those symptoms were present during the pendency of the claim.  Therefore, a remand is necessary to obtain an opinion regarding whether any voiding dysfunction diagnosed during the pendency of the appeal was related to the service-connected residuals of a ruptured varicocele.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a urologist for an opinion regarding the etiology of any voiding dysfunction diagnosed during the pendency of the appeal, dating since May 2009.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the service medical records, indicating surgical excision of a ruptured varicocele that developed on the left spermatic cord, and a February 2015 VA medical examination report which diagnosed a voiding dysfunction.  A complete rationale should be provided for all opinions and conclusions expressed.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that any voiding dysfunction noted during the pendency of the appeal, dating since May 2009, was caused by the service-connected residuals of the excision of a ruptured varicocele?  Please provide a rationale for that finding.

(b)  Is it at least as likely as not (50 percent or greater probability) that any voiding dysfunction noted during the pendency of the appeal, dating since May 2009, was aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected residuals of the excision of a ruptured varicocele?  Please provide a rationale for that finding.

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

